DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 because this application contains claims directed to the following patentably distinct species:
Group I: Claims 1-17 and 30-33, 39-49 are directed towards a method of deforming a 3D object onto a 3D target object in a constrained manner comprising: receiving the 3D object and the 3D target object; applying zone definition and constraint zone selection to the 3D object, thereby generating a 3D model having a plurality of zones; applying constraints on the 3D model through zone processing applied to the plurality of zones, thereby generating a deformed 3D object; and outputting the deformed 3D object for use to cause the deformed 3D object to be digitally fabricated.
Group II: Claims 18-22 are directed towards a method of using a topological graph of a first 3D object to transfer one or more delimited areas to a second 3D object of similar topology comprising: receiving the first 3D object and the second 3D object; receiving one or more delimited areas for one or more branches of the first 3D object; analyzing the first 3D object to obtain a first topological graph and using the first topological graph to create a first parametrization, the first parametrization including a first set of scalar functions for the first 3D object that correspond to the one or more branches of the first 3D object; analyzing the second 3D object to obtain a second topological graph and using the second topological graph to create a second parametrization, the second parametrization including a second set of scalar functions for the second 3D object that correspond to the one or more branches of the second 3D object; generating one or more scalar values corresponding to the delimited areas on the first 3D object using the first set of scalar functions; constructing locations of the delimited areas on the second 3D object using the one or more scalar values and the second set of scalar functions; and outputting the delimited areas on the second 3D object for use to cause the delimited areas on the second 3D object to be digitally fabricated.
Group III: Claims 23-26 are directed towards a method of simplifying a topology of a 3D object while preserving geometry comprising: receiving the 3D object and a target topological characteristic; performing a morphological dilation operation on the 3D object until the target topological characteristic is obtained, thereby generating a dilated surface; computing optimal trajectories, using a field computed from a property of the 3D object, to displace each point of the dilated surface in a direction of the 3D object; displacing the dilated surface according to the optimal trajectories until a stopping criterion is reached for each individual point of the dilated surface, thereby generating a topologically simplified 3D object; and outputting the topologically simplified 3D object for use to cause the topologically simplified 3D object to be digitally fabricated.  
Group IV: Claims 27-29 are directed towards a method of processing boundary curves of a first surface of a first 3D object onto a second surface of a second 3D object in a constrained manner comprising: receiving the first 3D object having the first surface, the first surface having one or more boundary curves; calculating an initial solution of the one or more boundary curves of the first surface onto the second surface; reducing distortion of the initial solution onto the second surface, using an energy calculation and optimization on displacements of points of the optimized solution in comparison with the boundary curves of the source surface, thereby creating an optimized solution; and outputting the boundary curves of the optimized solution for use to cause the boundary curves of the optimized solution to be digitally fabricated.  
Group V: Claims 30 and 34-38 are directed towards the topological rig comprises iterated steps to obtain a desired number of the plurality of branches, the iterated steps comprising: performing a dilation operation on an implicit representation of the 3D object; converting the implicit representation back into a dilated surface; and calculating a Reeb graph based on the dilated surface.  
The inventions are distinct, each from the other because of the following reasons: 
The special technical features of Group I include a method of deforming a 3D object onto a 3D target object in a constrained manner comprising: receiving the 3D object and the 3D target object; applying zone definition and constraint zone selection to the 3D object, thereby generating a 3D model having a plurality of zones; applying constraints on the 3D model through zone processing applied to the plurality of zones, thereby generating a deformed 3D object; and outputting the deformed 3D object for use to cause the deformed 3D object to be digitally fabricated, which are not present in Group II-V. 
The special technical features of Group II include receiving the first 3D object and the second 3D object; receiving one or more delimited areas for one or more branches of the first 3D object; analyzing the first 3D object to obtain a first topological graph and using the first topological graph to create a first parametrization, the first parametrization including a first set of scalar functions for the first 3D object that correspond to the one or more branches of the first 3D object; analyzing the second 3D object to obtain a second topological graph and using the second topological graph to create a second parametrization, the second parametrization including a second set of scalar functions for the second 3D object that correspond to the one or more branches of the second 3D object; generating one or more scalar values corresponding to the delimited areas on the first 3D object using the first set of scalar functions; constructing locations of the delimited areas on the second 3D object using the one or more scalar values and the second set of scalar functions; and outputting the delimited areas on the second 3D object for use to cause the delimited areas on the second 3D object to be digitally fabricated, which are not present in Group I, III-V.
The special technical features of Group III include receiving the 3D object and a target topological characteristic; performing a morphological dilation operation on the 3D object until the target topological characteristic is obtained, thereby generating a dilated surface; computing optimal trajectories, using a field computed from a property of the 3D object, to displace each point of the dilated surface in a direction of the 3D object; displacing the dilated surface according to the optimal trajectories until a stopping criterion is reached for each individual point of the dilated surface, thereby generating a topologically simplified 3D object; and outputting the topologically simplified 3D object for use to cause the topologically simplified 3D object to be digitally fabricated, which are not present in Group I, II and IV-V.
The special technical features of Group IV include receiving the first 3D object having the first surface, the first surface having one or more boundary curves; calculating an initial solution of the one or more boundary curves of the first surface onto the second surface; reducing distortion of the initial solution onto the second surface, using an energy calculation and optimization on displacements of points of the optimized solution in comparison with the boundary curves of the source surface, thereby creating an optimized solution; and outputting the boundary curves of the optimized solution for use to cause the boundary curves of the optimized solution to be digitally fabricated, which are not present in Group I-III and V.
The special technical features of Group V include iterated steps to obtain a desired number of the plurality of branches, the iterated steps comprising: performing a dilation operation on an implicit representation of the 3D object; converting the implicit representation back into a dilated surface; and calculating a Reeb graph based on the dilated surface, which are not present in Group I-IV.
The species are independent or distinct because claims to the different species/ embodiments recite mutually exclusive characteristics because recites device with different structures or tasks. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic (see MPEP 806.04).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
 the inventions have acquired a separate status in the art due to their recognized divergent subject matter;b.	 the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);c.	 the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616